Opinion disidente emitida por el
Juez Asociado Señor Rebo-llo López.
Una lectura de la opinión que en el presente caso emite una mayoría de los integrantes del Tribunal produce la im-presión de qüe la misma se emite en un “vacío o laguna” existente hasta el día de hoy en nuestro ordenamiento jurí-dico. Esto es, que en relación con el tema o materia a que se refiere la misma no existía hasta el presente norma jurispru-dencial alguna en nuestra jurisdicción. ■
La opinión mayoritaria emitida ignora una norma esta-blecida por este mismo Tribunal desde hace, cuando menos, quince años, la cual controla y resuelve la situación táctica que plantea el caso ante nuestra consideración.
Llana y sencillamente nos enfrentamos nuevamente ante una de las modalidades más conocidas del testimonio estere-otipado: el de la “evidencia abandonada o lanzada al suelo”, conocida en la jurisprudencia norteamericana como el dropsy testimony.
I
En términos generales, resulta ser correcto lo afirmado en la opinión mayoritaria a los efectos de que este Tribunal ha emitido en el pasado una serie de decisiones mediante las cuales ha resuelto que la garantía constitucional contra re-gistros y allanamientos ilegales no cubre la incautación de una evidencia que es arrojada o abandonada en un campo o sitio abierto. Eso ha sido así escuetamente expresado en la serie de casos que se citan en la opinión mayoritaria emitida, a saber: Pueblo v. González Charón, 83 D.P.R. 450, 452 (1961); Pueblo v. Del Valle, 83 D.P.R. 457, 458 (1961); Pueblo v. Colón Colón, 88 D.P.R. 187, 189 (1963); Pueblo v. Saura Gómez, 90 D.P.R. 801, 803 (1964); Pueblo v. Arroyo Ramírez, 96 D.P.R. 576, 578 (1968); Pueblo v. Llanos Virella, 97 D.P.R. *57895, 98 (1969); Pueblo v. Ortiz Martínez, 116 D.P.R. 139, 144-145 (1985).
Un examen detenido de los primeros seis casos arriba enumerados demuestra que la prueba aportada por el Es-tado en dichos casos —según la misma fuera resumida por este Tribunal — (1) era una sumamente similar en su conte-nido, y hasta “flaca y descarnada”. Ello no obstante, este Tribunal —siguiendo jurisprudencia del Tribunal Supremo de los Estados Unidos, repetimos, a los efectos de que la garantía constitucional contra registros y allanamientos ile-gales no cubre situaciones en que la evidencia ocupada es “abandonada”— confirmó las convicciones decretadas en dichos casos a nivel de instancia.
*579Parece ser, sin embargo, que el gran número de casos con que se enfrentó este Tribunal a través de los años en que, una y otra vez, se repetía el testimonio “flaco y descarnado” de los agentes del orden público a los efectos de que “lo miré, él me miró y tiró al piso, y yo recogí y encontré” causó que este Foro, en Pueblo v. Rosado Rosado, 100 D.P.R. 905, 911 (1972), expresara, al revocar la convicción apelada, que era “necesario señalar que este es uno de una serie de casos re-cientes en que el testimonio del agente es al efecto de que, al acercarse al acusado por determinada razón, éste tiró, lanzó, o dejó caer al piso un paquete o sobre que, al ocuparse, se determinó que contenía heroína. La similitud en los testimo-nios sobre este particular en estos casos se presta a la infe-rencia razonable de que los agentes de la policía, en casos de droga, han adoptado esta táctica de testimoniar por las ra-zones que señala la defensa en este caso”, esto es, a los fines de evitar el planteamiento de la defensa de que la evidencia ocupada fue el producto de un arresto y registro ilegal.
Dos años más tarde, en Pueblo v. González del Valle, 102 D.P.R. 374 (1974), el Tribunal adoptó la norma vigente en esta clase de situaciones. Expresamos en dicho caso, en lo pertinente, que:
El testimonio del agente que intervino con el apelante es idéntico al presentado en una serie de casos que reciente-mente hemos revocado. Declaró el agente que había un grupo de personas reunidas en el Parterre en Aguadilla y que al darse cuenta que se acercaba a ellos, uno del grupo exclamó: “Ahí vienen los camarones”; que el apelante entonces “... Metió la mano derecha al bolsillo izquierdo de la camisa y sacó una cajetilla de cigarrillos Winston y la tiró debajo de un carro, de un Chevrolet del 1961, colorado, la caja de cigarrillos dio abajo, en el ñlo del guardalodo trasero, cayendo abajo del vehículo. Yo recogí la caja, la abrí y dentro de la caja habían [sic] tres cigarrillos, tres envolturas a manera de cigarrillos, lo que comúnmente se usa en el tráfico ilegal de marihuana. Yo al ver esa envoltura procedí a arrestar a Egidio [el acusado].”
*580El caso aquí planteado exige que reiteremos las reglas refe-rentes al testimonio estereotipado en casos de narcóticos y bolita. La necesidad de utilizar agentes, encubiertos o no, para atacar el nocivo tráfico de drogas, así como la admisibili-dad de su testimonio en circunstancias adecuadas, se ha reco-nocido en ésta y otras comunidades. [Citas omitidas.] Los agentes encubiertos del orden desempeñan una tarea delicada y difícil en la campaña contra el crimen. Obran usualmente a riesgo de su vida y debe reconocerse la importancia de su labor. Del otro lado, es doctrina establecida en Puerto Rico y otras localidades que el uso del testimonio de agentes encu-biertos y confidentes o el uso de declaraciones estereotipadas por cualquier otro tipo de testigo, debe ser objeto de escruti-nio riguroso para frenar el celo excesivo que pueda, vía de-claraciones inexactas o falsas, vulnerar los derechos de ciu-dadanos inocentes. [Citas omitidas.] Estamos ante una ins-tancia más de la necesidad de equilibrar los intereses en juego, de permitir y estimular la defensa de la comunidad contra un mal corrosivo y la de proteger también los derechos de la ciudadanía, base de toda democracia.
Uno de los testimonios más susceptibles a ataque y cau-santes de duda en el ánimo judicial es el de la naturaleza indicada. El incremento advertido en otros lugares respecto a formas estereotipadas de declarar arranca particularmente de la decisión del Tribunal Supremo de Estados Unidos en Mapp v. Ohio, 867 U.S. 643 (1961). Comment, Police Perjury in Narcotics “Dropsy” Cases: A New Credibility Gap, 60 Geo. L.J. 507 (1971). La misma situación es objeto de comentario por este Tribunal en Ayala Ruiz, supra. Mapp, como se recor-dará, prohibió la admisión en los tribunales estatales de evi-dencia obtenida en violación de la Cuarta Enmienda de la Constitución de los Estados Unidos, referente a allana-mientos o registros irrazonables. Esto era así en Puerto Rico desde 1952 por disposición expresa de la Sec. 10 del Art. II de nuestra Constitución y aun desde mucho antes. Véase: Pueblo v. Capriles, 58 D.P.R. 548 (1941) y casos allí citados.
El testimonio estereotipado, mediante el cual en caso tras caso se declaraba en modo casi idéntico, limitándose el fiscal aprobar los elementos mínimos del delito, constituyó a todas luces una manera tentadora de esquivar los rigores de Mapp *581y de la parte citada de la Carta de Derechos de la Constitu-ción de Puerto Rico. Pueblo v. Soto Zaragoza, supra, 354, escolio 2.
Hemos hecho alusión en varias ocasiones a una de las mo-dalidades más conocidas del testimonio estereotipado: al de la-evidencia-abandonada-o-lanzada-al-suelo. Pueblo v. Rosado Rosado, 100 D.P.R. 905 (1972); Pueblo v. Maysonet Laureano, 90 D.P.R. 497 (1964). A esta forma de atestiguar es que se le conoce en la jurisprudencia de Estados Unidos como “dropsy testimony”, Comment, Police Perjury in Narcotics “Dropsy” Cases: A New Credibility Gap, 60 Geo. L.J. 507 (1971).
Estimamos que a la luz de lo expuesto en la jurisprudencia y la doctrina debemos señalar una vez más los criterios para evaluar la credibilidad del testimonio estereotipado. Estas pautas, la mayoría de las cuales, si no la totalidad, se han sus-crito por este Tribunal, pueden ayudar a armonizar los diversos intereses envueltos.
En primer término, reiteramos que todo testimonio estere-otipado debe escudriñarse con especial rigor.
Segundo, tanto los casos de la-evidencia-abandonada-o-lan-zada-al-suelo como los casos del acto-ilegal-a-plena-vista de-ben, en ausencia de otras consideraciones, inducir sospecha de la posible existencia de testimonio estereotipado.
Tercero, si el testimonio es inherentemente irreal o improbable debe ser rechazado.
Cuarto, el testimonio estereotipado puede perder su condi-ción de tal si, yendo más allá de los datos indispensables para probar los requisitos mínimos de un delito, se le rodea de las circunstancias en que funciona el agente, el término de su in-vestigación, los resultados obtenidos fuera del caso en trá-mites y otros detalles. Se exhorta en este sentido a recordar los factores mencionados sobre este particular en Pueblo v. Ayala Ruiz, supra y casos subsiguientes.
Quinto, por el contrario, la presencia de contradicciones, lagunas o vaguedades en el testimonio debe tender a reforzar el recelo con que hay que escuchar esta clase de declaraciones.
Sexto, no debe olvidarse que el peso de la prueba de librar el testimonio estereotipado de sospecha recae en el fiscal. Tal *582peso no se descarga con la extracción del testimonio flaco y descarnado a que se refirió Ayala Ruiz. [Citas omitidas.]
Si examinamos la evidencia en este caso a la luz de estos criterios puede observarse que estamos claramente ante una de las versiones más manidas del testimonio estereotipado. Es difícil creer que una persona que tiene una caja de ciga-rrillos Winston en su bolsillo, que es legal poseerlos, arroje al suelo la cajetilla cuando ve un agente que se acerca para que éste la pueda ocupar y encuentre en ella tres cigarillos de marihuana. La prueba de cargo fue también flaca y descar-nada a la luz de los criterios expuestos en Ayala Ruiz. Véase: Pueblo v. Rosado Rosado, supra.
Se revocará por tanto la sentencia que dictó el Tribunal Superior. (Énfasis suplido y en el original.) Pueblo v. Gonzá-lez del Valle, supra, págs. 375-379.
Procede que se señale que la citada norma jurispruden-cial fue expresamente ratificada por este Tribunal en la deci-sión que se emitiera en Pueblo v. Almodóvar, 109 D.P.R. 117, 120 (1979).(2)
H-1 1 — 1
Como podemos notar, el citado caso de Pueblo v. Gonzá-lez del Valle, ante, establece unas comprensivas guías o crite-rios con el propósito de ayudar a los jueces en su difícil y delicada misión de determinar si el testimonio de los agentes del orden público en esta clase de situaciones es o no uno confiable y digno de crédito. Todo aquel que haya practicado *583la profesión de abogado en este campo del derecho a nivel de instancia puede dar fe de que dicha norma, producto la misma de la experiencia que a través de muchos años ha ex-perimentado este Tribunal como institución, es una real-mente sabia.
Si aplicamos al presente caso las guías o criterios esbo-zados en Pueblo v. González del Valle, ante, la determinación de que la evidencia en controversia es inadmisible no se hace esperar.
De acuerdo con lo declarado por los agentes del orden público el apelante —el cual llevaba en sus manos una caja llena de cartones de cigarrillos— al percatarse de la presen-cia de dichos agentes, en palabras de la propia opinión ma-yoritaria, “asumió una actitud nerviosa” y procedió a sacar “de la caja una envoltura de papel de aluminio y en forma sospechosa la lanzó en dirección al mostrador de la barra”, cayendo la misma “cerca de la entrada del mostrador”. (Én-fasis suplido.) Opinión mayoritaria, pág. 569.
Nos enfrentamos claramente en el presente caso a un tes-timonio “flaco y descarnado” que acomodaticiamente se cir-cunscribe a producir los datos indispensables para probar los requisitos mínimos de un delito. Volvemos a enfrentarnos al desacreditado y descartado testimonio de que “lo miré, me vió, tiró al piso, y yo recogí”.
De la misma manera que a este Tribunal, en el año de 1974 en el caso de Pueblo v. González del Valle, ante, le re-sultó “difícil creer que una persona que tiene una caja de cigarrillos Winston en su bolsillo, que es legal poseerlos, arroje al suelo la cajetilla cuando ve un agente que se acerca para que éste la pueda ocupar y encuentre en ella tres cigarillos de marihuana”(3) nos resulta a nosotros igualmente difí-cil de aceptar que en el presente caso el apelante, quien se *584encontraba en su negocio con una caja llena de cartones de cigarrillos en sus manos, lo cual es completamente legal, sa-que de dicha caja una envoltura de aluminio, de las común-mente utilizadas en el tráfico de drogas, y la tire en dirección al mostrador de su negocio, facilitando así que los agentes del orden público pudieran ver y ocupar legalmente la misma.
Si dicha versión no constituye el testimonio estereotipado que hace más de veinticinco años rechazamos, en palabras fuertes y enérgicas, en el caso de Pueblo v. Rosado Rosado, ante, no sabemos qué lo constituye. (4)
III
Como hemos visto, la aplicación de lo resuelto por este Tribunal en los casos antes citados de Pueblo v. Rosado Rosado, ante, Pueblo v. González del Valle, ante, y Pueblo v. Almodovar, ante, tiene como consecuencia inexorable la con-firmación de la determinación del foro de instancia a los efec-tos de que procede la supresión de la evidencia en controver-sia. Con el obvio propósito de evitar la aplicación de las refe-ridas decisiones sin llegar al extremo de revocarlas, y de paso introducir una nueva filosofía conservadora, una mayo-ría de los integrantes de este Tribunal argumenta que como en el presente caso el juez de instancia no expuso las razones que tuvo para suprimir la evidencia se debe “partir de la premisa de que el testimonio de los agentes le mereció cré-dito, o sea, que suprimió la evidencia a base de la interpreta-ción del derecho aplicable”. Opinión mayoritaria, pág. 574 esc. 5.
Tenemos que confesar que nos ha resultado verdadera-mente difícil aceptar el hecho de que este Tribunal haya sido *585capaz de hacer una aseveración como la transcrita. Dicha in-ferencia no sólo es errónea sino que altamente improce-dente. Aparte del hecho de que con toda probabilidad la ra-zón principal detrás de la decisión emitida por el juez de ins-tancia de suprimir la evidencia en el presente caso precisa-mente lo fue que el testimonio de los agentes del orden pú-blico no le mereció crédito alguno, cabe preguntarse: ¿cómo es posible que un tribunal de apelaciones como el nuestro base su decisión en un caso en particular en una mera espe-culación cuando lo que está “en juego” en el mismo lo es nada menos que la libertad de una persona?
Como expresáramos anteriormente, esta acomodaticia “teoría” le permite a la mayoría del Tribunal obviar la norma establecida en Pueblo v. González del Valle, ante, y resolver los casos futuros exclusivamente a base de una interpreta-ción teórica sobre si la evidencia arrojada por el imputado de delito es una que se puede considerar o no “abandonada”. Esto es, en ausencia de una determinación expresa por parte del juez de instancia de que el testimonio de los agentes no le merece crédito, la nueva norma jurisprudencial faculta a este Tribunal para de un plumazo “convertir” en obsoleta la sabia y jurídicamente correcta jurisprudencia so-bre testimonio estereotipado.
> H-i
Aun desde esa “nueva perspectiva” la decision emitida en el presente caso resulta ser palpablemente errónea. No obs-tante la “nueva norma” que hoy se establece para esta clase de situaciones, es imposible sostener la decisión emitida por cuanto resulta verdaderamente difícil aceptar la conclusión a la que llega una mayoría de los integrantes del Tribunal a los efectos de que la evidencia ocupada es admisible por razón de que la misma fue “abandonada”.
Debe mantenerse presente, en primer lugar, que el “abandono” de una evidencia por parte de una persona no se *586presume y que ese hecho deberá ser probado por el que así lo sostiene —de ordinario, el Ministerio Público— en forma inequívoca, clara y decisiva. Friedman v. United States, 347 F.2d 697, 704 (8vo Cir. 1965). En segundo término, el con-cepto de que aquello que uno “expone (abandona) al público” no está protegido por la Cuarta Enmienda de la Constitución federal es uno cualificado. Véanse: Katz v. United States, 389 U.S. 347, 351 (1967); People v. Loveless, 400 N.E.2d 540 (1980). Esto es, no se puede concluir automáticamente que un objeto ha sido “abandonado” por el mero hecho de que el mismo haya sido “expuesto” al público por su poseedor en un sitio público, ya arrojándolo al suelo, ya dejándolo sobre una mesa, etc. Antes de arribar a una u otra conclusión, necesa-riamente hay que examinar las circunstancias y hechos es-pecíficos de cada caso en particular. Como se expresara en Friedman v. United States, ante, el “acto de abandonar un objeto” es un hecho o conclusión última a la que se llega des-pués de darle debida consideración tanto al acto en sí llevado a cabo como al propósito o intención de la persona que efec-tuó el mismo.
Recordaremos que en el caso ante nuestra consideración se trata del dueño de un negocio que, según la versión de los agentes del orden público, lanza o tira una envoltura en dirección del mostrador de su negocio, detrás del cual se en-contraba uno de los empleados del mismo. ¿Se puede decir que el Estado, a base de esa prueba, probó en forma clara e inequívoca que esa evidencia había sido “abandonada”? ¿No resulta igualmente razonable la inferencia de que esa persona no tenía intención alguna de “abandonar” dicha envol-tura y que, por el contrario, su intención obvia era que su empleado obtuviera la posesión de la misma? Somos del cri-terio que siendo ambas alternativas igualmente factibles, el Estado no cumplió con su obligación de probar que dicha evidencia efectivamente había sido “abandonada”. Friedman v. United States, ante; Katz v. United States, ante.
*587Por las razones antes expresadas, confirmaríamos la re-solución recurrida que decretó la supresión de la evidencia ocupada.

(1) En Pueblo v. González Charón, 83 D.P.R. 450 (1961), al acercarse en horas de la noche unos agentes a un auto estacionado, con el baúl abierto, en la carretera pudieron observar a dos personas que cargaban un saco en dirección a dicho auto. Al éstos percatarse de la presencia de los agentes, alegadamente sol-taron el saco en la carretera, echando a correr. El saco “abandonado” contenía “ron caña”.
En Pueblo v. Del Valle, 83 D.P.R. 457 (1961), el apelante —quien caminaba por una vía pública— al ver a un agente del orden público soltó o abandonó en dicha vía pública una bolsa de papel que llevaba en sus manos. La bolsa de papel contenía un envase con “ron caña”.
En Pueblo v. Colón Colón, 88 D.P.R. 187 (1963), los apelantes, quienes tran-sitaban en un vehículo de motor, al percatarse de la presencia de los agentes de la Policía, detuvieron el vehículo, bajándose del mismo uno de ellos quien botó un papel. La lista era una relacionada con el juego ilegal de la bolita.
En Pueblo v. Saura Gómez, 90 D.P.R. 801 (1964), unas personas que se esta-ban “inyectando”, al percatarse de la presencia de la Policía, arrojaron al pavi-mento la parafernalia que estaban utilizando para inyectarse, la cual fue recogida por los agentes, dando la misma positiva de heroína.
En Pueblo v. Arroyo Ramírez, 96 D.P.R. 576 (1968), cuatro personas se “in-yectaban” en una casa abandonada; al percatarse de la presencia de la Policía arrojaron al piso de la misma la parafernalia que utilizaban en esos menesteres. La misma, luego de ser recogida por los agentes, fue examinada, dando positivo de heroína.
En Pueblo v. Llanos Virella, 97 D.P.R. 95 (1969), un policía observó a dos personas que cargaban unos paquetes grandes en sus manos. Se desmontó de la patrulla en que transitaba porque le tuvieron “caras de sospechosos”. Éstos, al ver al policía, arrojaron los paquetes a la vía pública. Los mismos contenían pro-piedad hurtada.


(2) Es correcto que este Tribunal en Pueblo v. Ortiz Martínez, 116 D.P.R. 139 (1985), rechazó un planteamiento del allí apelante a los efectos de que la evidencia del Estado había sido ocupada ilegalmente a base del argumento origi-nalmente esgrimido en Pueblo v. González Charón, ante, a los efectos de que la garantía constitucional contra registros y allanamientos ilegales no cubre la in-cautación de evidencia que es abandonada.
Si bien ello es cierto, un examen de la prueba presentada por el Estado en ese caso demuestra que la misma no era “flaca y descarnada”, ya que el testimo-nio presentado por los testigos del Ministerio Fiscal iba “más allá de los datos indispensables para probar los requisitos mínimos de un delito . . .”. Pueblo v. González del Valle, 102 D.P.R. 374, 378 (1974).


(3) Pueblo v. González del Valle, ante, pág. 379.


(4) Debe señalarse que la ocupación y registro, por parte del segundo agente del orden público de la “caja de fósforos” —luego de que el apelante había sido arrestado por razón del contenido de la envoltura de aluminio— es igualmente ilegal ya que la misma es consecuencia directa del arresto ilegal efectuado.